                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN



 Wisconsin Voters Alliance, et al.
                                                                Case No. 1:20-cv-01487-WCG

                              Plaintiffs,
 v.


 City of Racine, et al.

                              Defendants.


                          DEFENDANTS’ JOINT MOTION TO DISMISS
                            PURSUANT TO FEDERAL RULE 12(b)1


       Defendants City of Racine, City of Milwaukee, City of Kenosha, City of Green Bay, and

City of Madison, by their attorneys, hereby move this Court pursuant to Federal Rule of Civil

Procedure 12(b)1 for dismissal of the proceedings.

       The grounds for the Defendants’ Motion are that the Court lacks subject-matter jurisdiction

pursuant to Rule 12(b)1, which is argued in detail in the accompanying Defendants’ Joint Brief in

Support of Motion to Dismiss Proceedings.

       This Motion is in response to the allegations in the Complaint and the Memorandum in

Support of Plaintiffs’ Motion for a Temporary Restraining Order. Defendants file concurrently

herewith Defendants’ Joint Brief in Support of this Motion.

       WHEREFORE, Defendants City of Racine, City of Milwaukee, City of Kenosha, City of

Green Bay, and City of Madison respectfully request that this Court enter an Order dismissing the

Plaintiffs’ Complaint and Motion for a Temporary Restraining Order, with prejudice, and for such

other and further relief as this Court deems just and proper.
                                                  1

         Case 1:20-cv-01487-WCG Filed 10/09/20 Page 1 of 3 Document 23
Dated at Kenosha, Wisconsin, this 9th day of October, 2020.

                                     s/ Vanessa R. Chavez
                                    Vanessa R. Chavez (State Bar No. 1103015)
                                    Lindsay J. Mather (State Bar No. 1086849)
                                    Attorneys for Defendant, City of Green Bay
                                    CITY OF GREEN BAY
                                    100 N. Jefferson Street, Room 200
                                    Green Bay, WI 54301
                                    Telephone: (920) 448-3080
                                    Facsimile: (920) 448-3081
                                    Vanessa.Chavez@greenbaywi.gov
                                    Lindsay.Mather@greenbaywi.gov


                                    s/ Bryan A. Charbogian
                                    Bryan A. Charbogian (State Bar No. 1113801)
                                    Edward R. Antaramian (State Bar No. 1019160)
                                    Christine M. Genthner (State Bar No. 1000608)
                                    Attorneys for Defendant, City of Kenosha
                                    CITY OF KENOSHA
                                    Kenosha City Attorney’s Office
                                    625 52nd Street
                                    Kenosha, WI 53140-3480
                                    Telephone: (262) 653-4170
                                    Facsimile: (262) 925-5933
                                    eantaramian@kenosha.org
                                    cgenthner@kenosha.org
                                    bcharbogian@kenosha.org


                                    s/ Michael R. Haas
                                    Michael R. Haas (State Bar No. 1020889)
                                    Patricia A. Lauten (State Bar No. 1030520)
                                    Steven C. Brist (State Bar No. 1005479)
                                    Attorneys for Defendant, City of Madison
                                    CITY OF MADISON
                                    Office of the City Attorney
                                    City-County Building, Room 401
                                    210 Martin Luther King, Jr. Boulevard
                                    Madison, WI 53703-3345
                                    Telephone: (608) 266-4511
                                    Facsimile: (608) 267-8715
                                    mhaas@cityofmadison.com
                                    plauten@cityofmadison.com
                                    sbrist@cityofmadison.com

                                       2

 Case 1:20-cv-01487-WCG Filed 10/09/20 Page 2 of 3 Document 23
                            s/ Scott R. Letteney
                           Scott R. Letteney (State Bar No. 1000559)
                           Attorney for Defendant, City of Racine
                           CITY OF RACINE
                           730 Washington Avenue, Room 201
                           Racine, WI 53403
                           Telephone: (262) 636-9115
                           Facsimile: (262) 636-9570
                           scott.letteney@cityofracine.org


                            s/ Kathryn Z. Block
                           Kathryn Z. Block (State Bar No. 1029749)
                           James M. Carroll (State Bar No. 1068910)
                           Attorneys for Defendant, City of Milwaukee
                           CITY OF MILWAUKEE
                           Milwaukee City Attorney’s Office
                           200 E. Wells Street, Room 800
                           Milwaukee, WI 53202-3515
                           Telephone: (414) 286-2601
                           Facsimile: (414) 286-8550
                           kblock@milwaukee.gov
                           jmcarr@milwaukee.gov




                              3

Case 1:20-cv-01487-WCG Filed 10/09/20 Page 3 of 3 Document 23
